UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-1121



TRACY THORNE,

                                             Plaintiff - Appellant,

          versus


UNITED STATES DEPARTMENT OF DEFENSE; WILLIAM
J. PERRY, Secretary of Defense; UNITED STATES
DEPARTMENT OF THE NAVY; JOHN H. DALTON,
Secretary of the Navy,
                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria.    T. S. Ellis, III, District
Judge. (CA-95-369)


Submitted:   March 31, 1998                 Decided:   April 9, 1998


Before MURNAGHAN and NIEMEYER, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tracy Thorne, Appellant Pro Se. Edward Roy Hawkens, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lieutenant Tracy Thorne appeals an order of the district court

upholding his involuntary discharge from the United States Navy on

account of his acknowledged homosexuality. 916 F. Supp. 1358 (E.D.

Va. 1996). He contends that the "Don't Ask, Don't Tell" plan, see
10 U.S.C. § 654 (1994), and implementing regulations, under which

he was discharged are unconstitutional.   We have held to the con-

trary. See Thomasson v. Perry, 80 F.3d 915 (4th Cir.) (en banc),

cert. denied, ___ U.S. ___, 65 U.S.L.W. 3305, 65 U.S.L.W. 3309

(U.S. Oct. 21, 1996) (No. 96-1). We have considered and rejected

Thorne's remaining claims on appeal. The judgment of the district

court is therefore affirmed.    We deny Thorne's motion for oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2